DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 3/26/20 has been entered.  Claims 26-49 are pending.
2.	The IDS filed 3/26/20 has been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 26, at line 5 “the plurality of sensors” lacks antecedence since there is no previous recitation of a plurality of sensors.  The claim further lacks a nexus between the plurality of sensors and the functions executed by the processor (i.e., the output(s) of the plurality of sensors are not utilized in any of the functions recited).
B.	All claims depending from a rejected claim are also rejected for the same reasons. 
4.	Claims 26-49, as best interpreted given the deficiencies noted above, are distinguishable over the prior art.  As per independent claims 26, 32, 38 and 44, each include the combination of limitations of generating a sequence of predictive maps based on the sequence of historical maps; overlaying the sequence of predictive maps on one another to obtain a map overlay; and applying an attenuation factor to the map overlay, which are not disclosed or reasonably suggested by the closest prior art.  For example, CN103558856 (cited in IDS) discloses a mobile robot with ranging laser sensor to detect and track movements of persons in a training phase (i.e., historical data) in order to predict movements of persons in an operational phase (pg. 9 of the translation which was submitted).  Grid maps maybe created and navigation risk probability maps may be updated (pg. 9).   The document does not disclose or reasonably suggest overlaying a sequence of prediction maps on one another to obtain a map overlay and apply an attenuation factor to the map overlay.  WO 2019/068214A1 (which includes common inventors/assignee) discloses use of grid cells and occupation occupancy probabilities correlated with an environmental map obtained from a laser sensor (relevant to at least dependent claims 27, 33, 39 and 45).  Yao et al. (US 2019/0102668)- discloses predicting the state (movement) of an object in the environment of a vehicle (i.e., autonomous robot- [0018]) using a neural network (Abs.).  A LIDAR may be used to obtain information of objects in the environment [0021] and provide it to the neural network [0041].  Piewak et al. (Fully Convolutional Neural Networks for Dynamic Object Detection in Grid Maps)- discusses use of occupancy maps and grid cells for autonomous vehicle applications, including training a neural network to predict movements of objects.  None of the references noted above, alone or in combination, disclose or reasonably suggest overlaying a sequence of prediction maps on one another to obtain a map overlay and apply an attenuation factor to the map overlay.  Dependent claims 27-31, 33-37, 39-43 and 45-49 are distinguishable for at least the same reasons. 
5.	Claims 32-49 are allowed.  Claims 26-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661